FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2016 Commission File Number: 001-12440 Enersis Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis Américas S.A. Securities Registry Registration No. 175 Santiago, October 20, 2016 Ger. Gen. N° 69/2016 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Libertador Bernardo O’Higgins No. 1449 Santiago, Chile Ref. SIGNIFCANT EVENT Dear Sir: In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis Chile S.A. (“Enersis Chile” or the “Company”), I hereby inform you of the following significant event: Today, October 20, 2016, Enersis Americas S.A. has issued bonds pursuant to the Form F-3 Registration Statement of the Securities Act of 1933 of the United States of America, submitted to the U.S. Securities and Exchange Commission on October 12, 2016. The above-mentioned bond emission is described in detail in a circular letter number 1,072 of this Superintendence, which is attached to this letter. Sincerely yours, Luca D’Agnese Chief Executive Officer c.c. Fiscalía Nacional Económica (National Economic Affairs Investigation Bureau) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bola de Valparaíso (Valparaíso Stock Exchange) Banco Santander Chile Depósito Central de Valores (Central Securities Depositary) Comisión Clasificadora de Riesgos (Risk Classification Commission) Superintendence of Securities and Insurance Chile Significant Event Form Bond Emission Abroad Identification of the issuer 1.1 Corporate name ENERSIS AMERICAS S.A. 1.2 Trading name 1.3 RUT identification number 94.271.000-3 1.4 Registration Number of in Securities Registry 175 1.5 Address Santa Rosa 76, Santiago 1.6 Telephone number +56 (2) 2353-4000 1.7 Activities and business The purpose of the company, both domestically and abroad, is the exploration, development, operation, generation, distribution, transmission, transformation and/or sale of energy in any of its forms or natures, directly or through subsidiaries, as well as activities in telecommunications and provides engineering consultancy services. Its purpose shall also be to invest and manage its investments in subsidiaries and related companies which are electricity generation, transmission, distribution or commercialization companies or whose business activities are related to any of the following: (i) energy in any of its forms or of any nature, (ii) supply of public services or whose main input is energy, (iii) telecommunications and information technology and (iv) business intermediation via the Internet. Pursuant to its main purpose, the Company shall develop the following functions: a.
